Bronson, J.
(specially concurring). I express no opinion upon the merits. The trial court enjoined the defendants, as members of the In dustrial Commission, from selling or delivering bonds of the state pursuant to the contract made with Spitzer, Rorick & Co. The defendants, while members of the Industrial Commission, appealed. Since that time, pursuant to the recall election held October 28, 1921, such defendants have ceased to be members of the Industrial Commission. On December 16, 1921, the Attorney General, Hon. Sveinbjorn Johnson, appeared before this court, and made the following motion:
“I move that the names of R. A. Nestos, as Governor of the state of North Dakota, Joseph A. Kitchen as Commissioner of Agriculture and Labor, and Sveinbjorn Johnson, as Attorney General, be substituted for Lynn J. Frazier, John N. Hagan, and William Lemke, as Governor, Commissioner of Agriculture and Labor, and Attorney General, respectively, constituting the former Industrial Commission.
“I further move that the case be remanded to the trial court upon the suggestion of the Attorney General for the reason that a new contract has been entered into involving the subject-matter of this appeal for further action by the trial court.”
It is apparent that the motion of the Attorney General to substitute, as parties defendant, the present Industrial Commission must be granted. *609This court has so ordered. Any injunction, to be of any force, necessarily fnust be against the new Industrial Commission. Upon the motion made by the new Attorney General it is further apparent that a new contract has been made, involving the subject-matter of this appeal, namely, a new contract superseding the old contract. The cause, therefore, from the viewpoint of the Attorney General, representing the present defendants, the appellants in this action, and, as it now appears to this court therefrom, is moot. The respondent, though given notice, has filed no objections to the motion or showing of the Attorney General. The appeal therefore should be simply dismissed. Tubbs v. Sather, 29 N. D. 84, 149 N. W. 567; Thompson v. Vold, 38 N. D. 569, 165 N. W. 1076. See note Ann. Cas. 1912C, 247. This will be in effect an affirmance of the judgment. Stimson v. Stimson, 30 N. D. 78, 83, 152 N. W 132. This will operate accordingly to permit the judgment entered by the trial court to stand as such, and will not serve in any manner to embarrass the new Industrial Commission, concerning the new contract, or by any determination upon the merits with such new Industrial Commission as defendants.
Grace, C. J., concurs.